DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 23, 26, and 28-38 are rejected under 35 U.S.C. 102(a) as being anticipated by Drabeck et al. (US 2004/0220299).
Considering Claims 20, 23, 26, and 31:  Drabeck et al. teaches a composite article comprising a cellulose material that is preferably wheat straw/a hydrophobic material (¶0019, claim 5); a compatibilizer/coupling agent having a HLB of 9 to 19 (¶0026-27), with examples having an HLB of 11 or 15 (Tables 1-3); and a binder (¶0013-15).  
Drabeck et al. teaches injection molding the article/forming a cellulosic mat and molding under heat and pressure (¶0039).  The injection step of the injection molding forms a cellulose mat from the mixture, while the heat and pressure from the molding reads on the consolidating the cellulosic mat under pressure and heat.
Considering Claims 28-30, 32, and 33:  Drabeck et al. teaches the compatiblizer as being POE 10 stearyl ether (¶0032).
Considering Claims 34 and 35:  Drabeck et al. teaches the compatibilizer as being a polyoxyethylene dioleate (¶0032, claim 9).
Considering Claim 36:  Drabeck et al. teaches the compatibilizer as being 4.5 or 1.8 weight percent in examples (Table 2).
Considering Claim 37:  Drabeck et al. teaches using a mixture of cellulosic fibers (¶0019).
Considering Claim 38:  Drabeck et al. teaches the cellulosic material as being 20 to 80 weight percent of the composition (¶0021). Drabeck et al. teaches the compatibilizer as being 4.5 or 1.8 weight percent in examples (Table 2).

39 is rejected under 35 U.S.C. 102(a) as being anticipated by Drabeck et al. (US 2004/0220299).
Considering Claim 39:  Drabeck et al. teaches a composite article comprising a cellulose material that is preferably wheat straw/a hydrophobic material (¶0019, claim 5); a compatibilizer/coupling agent having a HLB of 9 to 19 (¶0026-27), with examples having an HLB of 11 or 15 (Tables 1-3); and a binder (¶0013-15).  Drabeck et al. teaches injection molding the article/forming a cellulosic mat and molding under heat and pressure (¶0039).  Drabeck et al. teaches forming a door component/skin from the composite (¶0040).
Drabeck et al. teaches injection molding the article/forming a cellulosic mat and molding under heat and pressure (¶0039).  The injection step of the injection molding forms a cellulose mat from the mixture, while the heat and pressure from the molding reads on the consolidating the cellulosic mat under pressure and heat.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Drabeck et al. (US 2004/0220299) as applied to claim 20 above.
Considering Claim 25:  Drabeck et al. teaches the process of claim 20 as shown above.
	Drabeck et al. does not teach the moisture content of the wood material.  However, the presence of excess moisture would lead to voids during the heating step due to the development of water vapor.  As such, a person having ordinary skill in the art would have considered the moisture content to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the moisture content through routine experimentation, and the motivation to do so would have been to reduce voids in the finished article.

Allowable Subject Matter
Claims 21, 22, 24, 27, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claims 21, 22, and 24:  The closets prior art of record does not teach or suggest the claimed processing steps.  The closest prior art of record is Drabeck et al., discussed above.  The thermoplastic processing of Drabeck et al. does not envision or render obvious the claimed spraying, drying and blowing steps, which is not compatible with processing of Drabeck et al.
Considering Claims 27 and 40:  The prior art of record does not teach or suggest the composite of claim 1, where the binder is from the Markush group. The claimed binders are thermosetting binders, while the closest prior art, Drabeck et al. (US 2004/0220299, discussed in the previous action), requires a thermoplastic binder. As such, the claim is non-obvious over the closest prior art of record.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive, because:
The applicant’s argument that Drabeck et al. does not teach the claimed processing steps is not persuasive.  Drabeck et al. teaches injection molding the article/forming a cellulosic mat and molding under heat and pressure (¶0039).  The injection step of the injection molding forms a cellulose mat from the mixture, while the heat and pressure from the molding reads on the consolidating the cellulosic mat under pressure and heat.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767